Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 06/06/2022.
Claims 1, 2, 4-9, 11-16, and 18-20 are currently pending in this Application.  
Claims 3, 10, and 17 have been canceled.
This action is made final.  

Response to Arguments
With respect to the rejections made under 35 U.S.C. § 103, Applicant’s arguments filed on 06/06/2022, see page 10, the Examiner has considered the Applicant’s arguments and agrees.  The cited references neither alone or in combination teach or suggest the elements of Independent claims 1, 8, and 15.  In addition, the remaining dependent claims 2, 4-7, 9, 11-14, 16, 18-20 are novel/non-obvious over the prior art of record due to their dependency on their respective Independent claims.  Therefore Claims 1, 2, 4-9, 11-16, and 18-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. § 101 in this office action.  
With respect to the rejections made under 35 U.S.C. § 101, Applicant’s arguments filed on 06/06/2022, see pages 11-13, the Examiner has considered the Applicant’s arguments but respectfully disagrees.  
With respect to Applicant’s argument, Applicant first argues that “Amended independent claim 1 recites a method and the additional elements amount to more than a mere recitation of the words “apply it,” therefore, meaningful limits are imposed on practicing the abstract idea. The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. Amended independent claim 1 “receiving, from a mobile device and by a server, a request message indicative of a passenger request for transportation services, ”determining…”. 
The Applicant additionally argues that “Amended independent claim 1 is more than “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)… The amended claim language integrates the exception into a practical application of the exception, and is a control action for the method. This limitation is more than mere instructions to implement an abstract idea on a computer and is an improvement to the functioning of a technology or technical field under MPEP 2106.05(a)” and that “Improvements include but are not limited to “provid[ing] an offer to the requesting mobile device that is priced to minimize wait time and maximize a probability of acceptance by the requesting prospective passenger.”  
In response to the Applicant’s arguments, the Examiner would first note that according to MPEP 2106.04(d):
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)

The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);

With this in mind, the Examiner believes that the additional elements recited in claim 1, which are a mobile device and a server, still represent generic computer components, and still amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition, the Examiner does not believe the limitations represent an improvement to the functioning of a computer, or an improvement to other technology or technical field.  Instead, the improvement in claim 1 appears to be directed to the abstract idea of generating a price that minimizes wait time and maximizes a probability of acceptance by a prospective passenger.  The claim is therefore directed to an abstract idea.
With respect to Applicant’s arguments on page 13, concerning McRo, “Moreover, the Federal Circuit in McRO suggested that while a result “may not be tangible, there is nothing that requires a method ‘be tied to a machine or transforms an article’ to be patentable.” McRO Inc v. Bandai Namco Games America Inc. et al. (Fed. Cir. 2016).”, the Examiner would reiterate that in the present claims the improvement still appears to be directed towards the abstract idea of generating a price, as opposed to the claims in McRO, which were directed toward improvements in computers or computer animation. 
With respect to Step 2B of the Subject matter eligibility analysis, the same reasoning applies.  The recited additional elements still amount to adding the words “apply it” with the judicial exception and the improvements are directed toward the abstract idea of generating a price and not to the functioning of a technology or technical field.  The limitations therefore do not amount to significantly more than the judicial exception and the claim is therefore not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1, 2, and 4-7 are directed to a method or process, claims 8, 9, and 11-14  are directed towards a system or machine, and claims 15, 16, and 18-20 are directed to a manufacture.
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: Receiving…a request message indicative of a passenger request for transportation services; determining, based on the request message and by an analytical model associated with the server, a first estimated wait time (EWT) and a second EWT to accommodate the passenger, wherein the first EWT is associated with a first preference for a transportation mode, and wherein the second EWT is associated with a second preference for a transportation mode that is difference from the first preference; generating a target utility delta value indicative of an estimated utility perception associated with the first preference and the second preference; determining, based on user authentication data and the target utility delta value, a probability value of an acceptance of a ride offer;  generating, based on the probability value, a price for the ride offer; and sending a proposal message…the proposal message comprising the ride offer, the price, and an itinerary comprising pickup information, and distance information, as drafted cover certain methods of organizing human activity.  That is the process of receiving transportation requests, determining estimated wait times, determining a probability of a user accepting a ride offer, generating a price to offer the user, and sending the user a proposal, represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a mobile device and a server.  These additional elements amount to generic computer component and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a mobile device and a server represents a generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 2, claim 2 only further narrows the abstract idea of claim 1 by further defining what comprises the first preference.  In addition, the claim does not include additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.
As per claim 4, claim 4 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of wherein the request message comprises…a preferred transportation mode, as drafted covers certain methods of organizing human activity.  That is receiving a request message comprising a preferred mode of transportation, represents a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of user authentication data associated with a passenger account. The additional element of user authentication data associated with a passenger account amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  In this instance to the field or environment of user accounts and authentications. In addition, the claim also contains the additional elements of a set of global positioning service (GPS) coordinates indicative of a destination;  This additional element also amounts to generally linking the use of the judicial exception to a particular technological environment or field of use.  In this instance, linking the use of the judicial exception to the technological field of global positioning service coordinate tracking. The claim is therefore directed to an abstract idea.  
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of user authentication data associated with a passenger account, and a set of global positioning service (GPS) coordinates indicative of a destination, amount to generally linking the use of the judicial exception to a particular technological environment or field of use. The same reasoning applies here and does not create an inventive concept.  The claim is therefore not patent eligible.
As per claim 5, claim 5 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of wherein determining the probability value comprises: retrieving a predetermined utility value indicative of a known utility for the first preference; weighting the predetermined utility value based on user authentication data associated with a passenger; and generating a weighted utility value associated with the first preference; as drafted cover certain methods of organizing human activity.  That is, the process of retrieving a predetermined utility value, weighting the predetermined utility value, and generating a weighted utility value, represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore the claim recites an abstract idea.
With respect to the revised Step 2A Prong 1 and Step 2B of the 2019 PEG, the claim does not contain any additional elements that would either integrate the claim into a practical application or amount to significantly more than the judicial exception. The claim is therefore not patent eligible.
As per claim 6, claim 6 contains the same abstract idea as claim 1, with the additional elements of configure the mobile device for:  33Disclosure No. (Docket No.) - 84172084 (35136-0949)displaying the ride offer; requesting input indicative of an acceptance of the ride offer; and sending an acceptance message. With respect to the revised Step 2A Prong 2 and Step 2B of the 2019 PEG, these additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 7, claim 7 contains the same abstract idea as claim 1, and only more narrowly defines what comprises a ride offer.  In addition, the claim does not include additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.
As per Claims 8, 9, 11-16, and 18-20, these claims are substantially similar to claims 1-7, containing the same abstract ideas, while containing the additional elements of a memory for storing computer-executable instructions, a set of global positioning service (GPS) coordinates , a non-transitory computer-readable storage medium comprising instructions, one or more processors, and a mobile device.  With respect to the revised Step 2A Prong 2 and Step 2B of the 2019 PEG, the additional elements of a memory for storing computer-executable instructions, a non-transitory computer-readable storage medium comprising instructions, one or more processors, and a mobile device, amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). With respect to the additional element of  a set of global positioning service (GPS) coordinates, this additional element amounts to generally linking the use of the judicial exception to a particular technological environment or field of use.  In this instance, linking the use of the judicial exception to the technological field of global positioning service coordinate tracking. The claim is therefore directed to an abstract idea and does not amount to significantly more than the judicial exception.  The claims are therefore not patent eligible. 


Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, and 18-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C., as set forth in this Office Action.
The most relevant prior art of record includes:
Song et al. (US 20180101877 A1)
Newlin et al. (US 20160298977 A1)
Hajj et al. (US 20160358471 A1)
Kline et al. (US 20210025721 A1)

The features of claim 1 that are allowable over the prior art include:
generating a target utility delta value indicative of an estimated utility perception associated with the first preference and the second preference; 
While Kline does disclose a utility delta value indicative of the utility of one mode of transportation over another, none of the art of record, either alone, or in combination teach a target utility delta indicative of an estimated utility perception. (Kline, See at least: [0022]).

determining, based on user authentication data and the target utility delta value, a probability value of an acceptance of a ride offer; 
While Kline does disclose user authentication or user credentials in connection with user perceived utility or preferences, none of the art of record, either alone, or in combination teach a probability of an acceptance of a ride offer based on a target utility delta. (Kline, See at least: [0021]).

With regard to Song, Song Discloses:
receiving, from a mobile device and by a server, a request message indicative of a passenger request for transportation services;
Song discloses receiving a request for transportation from a mobile device. (Song, See at least: [0082] FIG. 8 is a flowchart of an exemplary process for generating a transport service fee feedback according to some embodiments of the present disclosure. In step 810, the server 110 (e.g., the acquisition module 310 of the server 110, or the service request acquisition unit 410 in the acquisition module 310) may obtain a service request transmitted by the passenger terminal 130. [0037] The term “service request” and “order” in the present disclosure are used interchangeably to refer to a request that may be initiated by a passenger, a requester, a service requester, a customer, a driver, a provider, a service provider, a supplier, or the like, or any combination thereof.  [0041] In the present disclosure, “passenger” may be a party that needs a transport service or transmits a service request.  [0042] In some embodiments, the passenger terminal device 130 may include but is not limited to a mobile device 130-1.)
Song discloses a server configured to process a service request.  (Song, See at least: [0039] Network environment 100 may include a transport service server 110 (referred to as “server 110”), a network 120, a passenger terminal device 130, a driver terminal device 140 and a database 150. In some embodiments the server 110 may be configured to process a service request,)
Song discloses:
generating, based on the probability value, a price for the ride offer; and 
Song discloses generating a price based on the probability that a user will accept a ride.  (Song, See at least: [0095] In some embodiments, the server 110 may determine a supply-demand relationship between the number of service requests within a surrounding region of the starting point of the service request and the number of the driver terminals 140, and may determine whether to apply a price adjustment strategy to the currently received service requests based on the supply-demand relationship. In some embodiments, the server 110 may predict the acceptance of the passengers and/or the drivers to fare increase of the service request based on the price adjustment conditions (e.g., the order snatching probability of the driver terminal 140 and the acceptance probability of the passenger terminal 130), and transform the acceptance into an amount of the price adjustment and/or a rate of the price adjustment.)  

With regard to Hajj, Hajj discloses:
determining, based on the request message and by an analytical model associated with the server, a first estimated wait time (EWT) and a second EWT to accommodate the passenger, wherein the first EWT is associated with a first preference for a transportation mode, and wherein the second EWT is associated with a second preference for a transportation mode that is difference from the first preference; 
 Hajj discloses a server and a map application that provides a first and second estimated wait time and includes user preferences.  (Hajj, See at least: [0011] As described above, the map application of some embodiments, after identifying the transit routes, ranks the identified routes based on a set of criteria (e.g., quickness of the route, shortness of the route, least number of change of transit vehicles, etc.). The map application then rearranges the ranked transit routes based on a set of real time incident data received from one or more dedicated servers or through social media networks (e.g., Facebook, Twitter, etc.) or other types of private and public networks. That is, before displaying the highest ranked transit route to the user, the application of some embodiments requests for real time traffic data (e.g., any potential incident) that can affect the identified routes.)
Hajj discloses user preferences. (Hajj, See at least: [0005] In examining the transit legs, the application of some embodiments takes into account a set of transit preferences that are customized (i.e., set or adjusted) by the user. For instance, in some embodiments, a user may adjust the date and time of the departure (from, e.g., the current location of the user) to a particular date and time instead of the current time. Conversely, the user may prefer a particular type of transit vehicle (i.e., a transit vehicle of a particular transit system) over the other types.)
Hajj discloses an analytical model. (Hajj, See at least: [0480] A map service 4230 in some embodiments provides…route and direction calculations (e.g., driving route data, ferry route calculations, directions between two points for a pedestrian, etc.), real-time navigation data (e.g., turn-by-turn visual navigation data in two or three dimensions), traffic data, location data.)

With regard to Newlin, Newlin discloses:
sending a proposal message to the mobile device, the proposal message comprising the ride offer, the price, and an itinerary comprising pickup information, and distance information.
Newlin discloses a proposal that comprises a price, pickup information, and distance information.  (Newlin, See at least: See Figure 8 for displaying information relating to the price or cost, pickup or current location, and distance. Newlin discloses pickup or start location. [0030] Specifically, the present disclosure is directed to systems and methods for generating and displaying data related to multiple modes of transportation for travelling from a start location to a destination location.  Newlin teaches providing distance information.  [0044] The information provided by third party transportation APIs 60 may be displayed to the user or used to derive information, such as routes, distances, durations, ETA, etc., to be displayed to the user…(e.g., FIG. 8). Newlin discloses a price or cost. [0033] Data related to each mode of transportation may be displayed to the user for direct comparison and evaluation of each displayed mode. For example, travel time and/or the monetary cost for the user to travel from the start to the destination location for each mode of transportation may be displayed.)
Therefore, Independent claim 1 is novel/non-obvious over the prior art of record.
By virtue of their dependency on claim 1, dependent claims 2, 4, 5, 6, and 7 are also novel/non-obvious over the prior art of record.
As per claim 8, claim 8 contains all of the same limitations as claim 1, as well as the additional limitations of a processor and a memory for storing computer-executable instructions.  See relevant discussion of claim 1.  Also, Song discloses a processor and a memory. (Song, See at least: [0006] In one aspect of the present disclosure, a non-transitory computer-readable storage medium is provided. The non-transitory computer-readable storage medium may include a set of instructions executed by a processor. [0051] The memory 230 may be used to store various information such as the computer program instructions and data of the control server 200.)
Therefore, Independent claim 8 is novel/non-obvious over the prior art of record.
By virtue of their dependency on claim 8, dependent claims 9, 11, 12, 13, and 14  are also novel/non-obvious over the prior art of record.
As per claim 15,  all of the same limitations in claim 15 are embodied in claims 1 and 8, with the additional limitations of A non-transitory computer-readable storage medium comprising instructions. See relevant discussions of claims 1 and 8.  In addition, Song discloses a computer-readable storage medium with instructions. [0004] In one aspect of the present disclosure, a system is provided. The system may include a processor and a computer-readable storage medium storing a set of instructions. 
Therefore, Independent claim 15 is novel/non-obvious.
By virtue of their dependency on claim 15, dependent claims 16, 18, 19, and 20 are also novel/non-obvious over the prior art of record.
Additionally, related literature includes “Slugging in Houston—Casual Carpool Passenger Characteristics”, Mark W. Burris.  This article investigates ways of predicting carpool participation by using mathematical models that incorporate factors such as user demographics and the utility of a transit mode relative to carpooling.  In addition, “An Advanced Traveller Advisory Tool based on Individual Preferences”, by Agostino Nuzzolo, discusses ways of individualizing user travel by considering user preferences as well as considers wait time as part of the optimization.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625